BLAND, P. J.
Section 863, Revised Statutes 1899, requires that on appeals or writs of error, each party shall, on or before the day next preceding the day on which the cause is docketed for hearing, make out and furnish the court with a clear and concise statement of the cáse and the points intended to be insisted on in the argument. Rule 15 of this court requires the appellant or plaintiff in error to file four .copies of brief containing, first, a clear and concise statement of the pleadings and facts shown by the record; second, an enumeration, in numerical order, of the points or legal propositions made or relied on, accompanied by the citation of authorities supporting each proposition. The penalty for failure to comply with rule 15, is prescribed by rule 19 and is, that the court may dismiss the appeal, or at its discretion, continue or reset the cause.-
The appellant, in his so-called statement and brief, has failed to set out the petition or a single averment contained in the petition; he has made no reference whatever to the answer, if one was filed. His statement of facts consists entirely of such excerpts from the evidence of the plaintiff’s witnesses as suit his purpose.
Comments are made on instructions given and refused, yet neither they nor their substance are to be found in the statement. No information of what was pleaded, what was proven, on what theory the court submitted the case, can be derived from the appellant’s statement. It utterly fails to comply with the statute and with the rules of this court. Its defects and imperfections were called to plaintiff’s attention by respondent’s-brief, yet they have not offered to file a supplemental or amended statement.
The statute and rule of court mean what they say. Their purpose is obvious and when complied with greatly facilitate the dispatch of cases by the appellate courts. When not com*608plied with, there is imposed upon these courts an extra amount of labor, of which the statute was designed to relieve them. It is our duty to enforce the statute and our own rules, and we proceed to do so in this instance by dismissing the appeal.
All concur.